           Case 1:19-cv-03619-VSB Document 32 Filed 10/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  10/4/2019
VALE S.A.,                                                :
                                                          :
                                        Plaintiff,        :
                                                          :              19-CV-3619 (VSB)
                      -against-                           :
                                                          :                    ORDER
BSG RESOURCES LIMITED,                                    :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s September 23, 2019 letter, (Doc. 31), informing me of the

English High Court’s decision denying BSGR’s application to set aside the arbitral award in

favor of Plaintiff, and characterizing Defendant’s opposition to Plaintiff’s petition and its cross-

motion to dismiss, or in the alternative to adjourn the decision on enforcement of the award,

(Docs. 19–20), as therefore moot. Accordingly, it is hereby:

        ORDERED that Defendant is directed to submit a response to Plaintiff’s letter by

October 18, 2019, setting forth its position on Plaintiff’s argument that Defendant’s “sole ground

for opposing recognition and enforcement in the United States . . . is now moot.” (See Doc. 31.)

Defendant is advised that failure to submit this response may result in Plaintiff’s petition being

granted.

SO ORDERED.

Dated: October 4, 2019
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
